Case 2:20-cv-00595-RBS-DEM Document 1 Filed 11/25/20 Page 1 of 10 PageID# 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 NORFOLK DIVISION

1. David Baust                    )
                                  )
2. Elizabeth Beatty               )
                                  )
3. Michael Brown                  )
                                  )
4. Nicholas DiCaprio              )
                                  )
5. William Padgett                )
                                  )
6. Erik Svejda                    )
                                  )
7. Christopher West               )
                                  )
8. Kaleigh Zehr                   )
                                  )
        Plaintiffs,               )
                                  )
v.                                )                          Civil Action No. __________
                                  )
                                  )                          JURY TRIAL DEMANDED
CITY OF VIRGINIA BEACH, VIRGINIA, )
                                  )
        Defendant.                )


                                          COMPLAINT


                                        INTRODUCTION

       Plaintiffs, by and through their counsel, respectfully submit their Complaint against the

City of Virginia Beach, Virginia and state as follows:

                                             PARTIES

       1.        The Plaintiffs are current and former employees of the Defendant, City of Virginia

Beach, Virginia (“Defendant” or “City”), who bring this action under the Fair Labor Standards

Act (“FLSA”) and the Virginia Gap Pay Act (“VGPA”) against Defendant, on behalf of themselves
Case 2:20-cv-00595-RBS-DEM Document 1 Filed 11/25/20 Page 2 of 10 PageID# 2




and other similarly situated employees, because of Defendant’s unlawful deprivation of Plaintiffs’

rights to overtime compensation.

       2.      Defendant operates the City of Virginia Beach Department of Emergency Medical

Services, which is the department responsible for emergency medical responses and other

emergency services to the citizens and visitors of the City of Virginia Beach.

       3.      At all times material herein, Defendant has employed the Plaintiffs in the position

of EMS Captain in the Department of Emergency Medical Services. The exact dates of the

Plaintiffs’ employment are in the custody and control of the Defendant, and the Defendant knows

specifically what dates each of the Plaintiffs has been an EMS Captain during the recovery period.

       4.      The Plaintiffs bring this action for a declaratory judgment under 28 U.S.C. § 2201

for backpay compensation, liquidated damages, attorneys’ fees and costs, and other relief available

under the FLSA, as amended, 29 U.S.C. § 201, et seq., and the VGPA, Va. Code § 9.1-700 et. seq.

       5.      The Plaintiffs who are identified in the caption of the Complaint have given their

written consent to be party Plaintiffs in this action, pursuant to 29 U.S.C. § 216(b). Such written

consents are appended to this Complaint as Exhibit A.

       6.      At all times material herein, all Plaintiffs have been “employees” within the

meaning of the FLSA, 29 U.S.C. § 203(e)(1), and have been “fire protection employees” within

the meaning of the VGPA, Va. Code § 9.1–700.

       7.      Defendant is a municipal corporation under the laws of the Commonwealth of

Virginia, with the power to sue and be sued in its own name, and, at all times material herein,

Defendant has been a “public agency” and “employer” within the meaning of the FLSA, 29 U.S.C.

§ 203(x), 203(d). Defendant is, and was at all times material hereto, an employer within the

meaning of Virginia Code Section 9.1-700 et seq. Defendant has a principal office and place of



                                                2
Case 2:20-cv-00595-RBS-DEM Document 1 Filed 11/25/20 Page 3 of 10 PageID# 3




business located within the United States District Court for the Eastern District of Virginia, at the

Virginia Beach City Hall, 2401 Courthouse Drive, Virginia Beach, VA 23456.

                                 JURISDICTION AND VENUE

       8.      This Court has subject matter jurisdiction over Plaintiffs’ FLSA action pursuant to

28 U.S.C. § 1331 and 29 U.S.C. § 216(b). The Court has supplemental jurisdiction over Plaintiffs’

Virginia state law claim pursuant to 28 U.S.C. § 1367(a).

       9.      A substantial part of the events giving rise to Plaintiffs’ claims occurred in this

District, as the unpaid wages sought in this action were earned in this District. Venue is proper in

this District pursuant to 28 U.S.C. § 1391.

                                               FACTS

       10.     In the time period of November 25, 2017, through the present, as well as before,

the Plaintiffs have worked for the Defendant in the position of EMS Captain at the City of Virginia

Beach Department of Emergency Medical Services.

       11.     Within the last three years, while assigned to the position of EMS Captain,

Plaintiffs’ primary job duty has been, and remains, to provide emergency medical and trauma-

related care to the sick and injured. To that end, Plaintiffs have diligently executed their job duties

on behalf of their employer and the citizens of Virginia Beach by mandatorily responding to

emergency calls and directly treating critical and traumatic injuries, among other duties critical to

public health and safety. Plaintiffs are not required to be cross-trained as fire fighters, and they do

not perform any job duties as fire fighters.

       12.     During the relevant time period, while working as EMS Captains on behalf of the

Defendant, Plaintiffs have been assigned to work and did in fact work a regular, repeating schedule




                                                  3
Case 2:20-cv-00595-RBS-DEM Document 1 Filed 11/25/20 Page 4 of 10 PageID# 4




of 12 hour shifts—either from 6 am to 6 pm (Day Shift), or 6 pm to 6 am (Night Shift)—for three

days on, followed by three days off.

       13.      As a result of the schedule described in Paragraph 12, when Plaintiffs are assigned

to a Day Shift schedule, Plaintiffs are scheduled to work either 36 or 48 hours per week, exclusive

of additional shifts, unscheduled hours and mandatory in-service trainings. When Plaintiffs are

assigned to a Night Shift schedule, Plaintiffs are scheduled to work 36, 42, or 48 hours per week,

exclusive of additional shifts, unscheduled hours and mandatory in-service trainings. As such,

Plaintiffs regularly work over 40 hours in a workweek.

       14.      During the weeks in which Plaintiffs are scheduled to work three shifts, totaling 36

hours, the Plaintiffs routinely work additional shifts and unscheduled hours or attend mandatory

in-service trainings. As such, even in these weeks, Plaintiffs routinely work in excess of 40 hours

in a workweek.

       15.      The exact hours worked by Plaintiffs and the exact workweeks in which Plaintiffs

worked over 40 hours can easily be determined by looking at the Plaintiffs’ timekeeping and

payroll records, which are in the possession, custody, and control of Defendant.

       16.      Defendant misclassifies Plaintiffs as “exempt” employees and unlawfully fails to

pay any overtime compensation at one and one-half times their regular rate of pay for any overtime

worked in excess of 40 hours in a workweek. Instead, Defendant compensates Plaintiffs for only

40 hours of work in a workweek, regardless of whether Plaintiffs work in excess of 40 hours.

       17.      Plaintiffs are paid on a salaried basis. As such, they are paid the same amount during

each biweekly pay period regardless of whether they work over 40 hours in either workweek of

the pay period, although the Plaintiffs receive additional straight time pay for any hours worked

on a holiday.



                                                  4
Case 2:20-cv-00595-RBS-DEM Document 1 Filed 11/25/20 Page 5 of 10 PageID# 5




       18.     Because Defendant treats Plaintiffs as “exempt” employees, Defendant has not

counted the hours in which Plaintiffs were in a paid leave status as hours of work. For example, in

workweeks where Plaintiffs are scheduled for 48 hours and use paid leave for one 12-hour shift,

Plaintiffs are only required to use 4 hours of paid leave.

       19.     In addition, when Plaintiffs work an additional shift on a holiday, they are paid at

their straight time rate for the additional 12-hours, regardless of whether those hours were regularly

scheduled or were in excess of 40 in a workweek.

       20.     In weeks in which Plaintiffs are scheduled to work less than 40 hours but the

Plaintiffs also work additional unscheduled hours, Defendant does not compensate Plaintiffs at a

rate of one and one-half times the employee's regular rate of pay for all hours of work between the

employee’s regularly scheduled hours of work and the 40-hour maximum.

       21.     At all times material herein, Defendant has known and should have known that

uncompensated overtime work was being performed by Plaintiffs. For example, not only does

Defendant observe Plaintiffs performing uncompensated overtime work, but Defendant’s

established policies, procedures, and work schedules automatically result in Plaintiffs performing

uncompensated overtime work.

       22.     Defendant's actions in refusing to provide Plaintiffs the rights and protections

provided under the FLSA and VGPA are willful in that Defendant knew its pay practices with

respect to its EMS Captains were prohibited by the FLSA and VGPA or, at the very least, showed

a reckless disregard for the FLSA and VGPA. For example, Defendant knowingly accepted the

benefit of Plaintiffs’ regularly scheduled and unscheduled overtime work from at least November

25, 2017, without compensating Plaintiffs at the lawful overtime rate.




                                                  5
Case 2:20-cv-00595-RBS-DEM Document 1 Filed 11/25/20 Page 6 of 10 PageID# 6




                                            COUNT I

        Violation of Section 7(a) of the Fair Labor Standards Act, 29 U.S.C. § 207(a)

       23.     Plaintiffs re-allege, and incorporate by reference herein, Paragraphs 1 through 22

of this Complaint.

       24.     Plaintiffs and other similarly situated employees have worked in excess of the

hourly standards set forth under 29 U.S.C. § 207(a). However, during the times that Plaintiffs have

worked in excess of 40 hours in a workweek, Defendant has failed to provide Plaintiffs with

overtime pay at the rate of one and one-half times their regular rates of pay for all overtime hours.

       25.     Specifically, Defendant improperly classifies Plaintiffs as “exempt” from the

overtime requirements of the FLSA. As such, Defendant only compensates Plaintiffs for 40 hours

in a workweek, regardless of whether the Plaintiffs work in excess of 40 hours. In addition, when

Plaintiffs work additional hours on a holiday, Defendant compensates Plaintiffs for these hours

only at the straight time rate regardless of whether those hours worked are in excess of 40 hours

in a workweek. Defendant does not does not provide Plaintiffs with overtime compensation at one

and one-half times their regular rate of pay for any hours worked in excess of 40 in a workweek.

       26.     By failing to pay the Plaintiffs and other employees similarly situated the overtime

pay required under the law, the Defendant has violated and is continuing to violate the provisions

of the FLSA in a manner that is unreasonable, willful, and in bad faith. As a result, at all times

material herein, the Plaintiffs have been unlawfully deprived of overtime compensation and other

relief for the maximum period allowed under the law.

       27.     As a result of the Defendant's willful and bad faith violations of the FLSA, there

have become due and owing to the Plaintiffs an amount that has not yet been precisely determined.

The employment and work records for the Plaintiffs (including time and attendance records) are



                                                 6
Case 2:20-cv-00595-RBS-DEM Document 1 Filed 11/25/20 Page 7 of 10 PageID# 7




in the exclusive possession, custody, and control of the Defendant, and the Plaintiffs are unable to

state at this time the exact amount owing to them. Defendant is under a duty imposed under the

FLSA, 29 U.S.C. § 211(c), and various other statutory and regulatory provisions, to maintain and

preserve payroll and other employment records with respect to the Plaintiffs and other employees

similarly situated from which the amount of Defendant's liability can be ascertained.

       28.     Pursuant to 29 U.S.C. § 216(b), Plaintiffs are entitled to recover liquidated damages

in an amount equal to their backpay for Defendant’s failure to pay overtime compensation.

       29.     Plaintiffs are entitled to recover attorneys’ fees and costs under 29 U.S.C. § 216(b).

                                            COUNT II

              Violation of the Virginia Gap Pay Act, Va. Code § 9.1-700, et seq.

       30.     Plaintiffs re-allege, and incorporate by reference herein, Paragraphs 1 through 29

of this Complaint.

       31.     During the times that Plaintiffs have worked in excess of 40 hours in a workweek,

Defendant has failed to provide the Plaintiffs with the rights and protections provided under the

Virginia Gap Pay Act, Virginia Code Section 9.1-700, et seq.

       32.     A “fire protection employee” is defined as “a paid firefighter, emergency medical

services provider, or hazardous materials worker who is (i) trained in fire suppression and has the

legal authority and responsibility to engage in fire suppression and is employed by a fire

department of an employer or (ii) engaged in the prevention, control, or extinguishment of fires or

response to emergency situations where life, property, or the environment is at risk.” Va. Code §

9.1–700 (emphasis supplied).

       33.     Plaintiffs and other similarly situated employees in the position of EMS Captain

are employed by Defendant as emergency medical services providers and respond to emergency



                                                 7
Case 2:20-cv-00595-RBS-DEM Document 1 Filed 11/25/20 Page 8 of 10 PageID# 8




situations where life, property, or the environment is at risk. Thus, Plaintiffs are fire protection

employees under Va. Code § 9.1–700, et. seq.

       34.     Va. Code Section 9.1-703 requires that “For purposes of computing fire protection

or law-enforcement employees' entitlement to overtime compensation, all hours that an employee

works or is in a paid status during his regularly scheduled work hours shall be counted as hours of

work.” Defendant has failed to treat all paid leave hours as hours of work and does not compensate

Plaintiffs with time and one-half overtime pay for any regularly scheduled work hours in excess

of 40 in a workweek.

       35.     In addition, Section 9.1-701 requires, inter alia, that Defendant pay time and one-

half for all hours of work between a Plaintiff’s regularly scheduled hours (e.g., 36 hours in a

workweek), and the hourly maximum set forth in the FLSA (e.g., 40 hours in a workweek). In

weeks in which Plaintiffs are scheduled to work less than 40 hours but the Plaintiffs also work

additional unscheduled hours, Defendant has failed to pay Plaintiffs at a rate of one and one-half

times the employee's regular rate of pay for all hours of work between the employee’s regularly

scheduled hours of work and the 40-hour maximum.

       36.     By failing to pay the Plaintiffs and other employees similarly situated the overtime

pay required under state law, the Defendant has violated and is continuing to violate, in a willful

and bad faith manner, the provisions of the VGPA. As a result, at all times material herein, the

Plaintiffs have been unlawfully deprived of overtime compensation and other relief for the

maximum period allowed under the law.

       37.     As a result of the Defendant's willful and bad faith violations of state law, there

have become due and owing to the Plaintiffs an amount that has not yet been precisely determined.

The employment and work records for the Plaintiffs (including time and attendance records) are



                                                 8
Case 2:20-cv-00595-RBS-DEM Document 1 Filed 11/25/20 Page 9 of 10 PageID# 9




in the exclusive possession, custody, and control of the Defendant and the Plaintiffs are unable to

state at this time the exact amount owing to them.

          38.   Pursuant to Va. Code Ann. § 9.1-704(A), the Plaintiffs are entitled to recover

liquidated damages in an amount equal to their backpay for the Defendant's failure to pay overtime

compensation.

          39.   Pursuant to Va. Code Ann. § 9.1-704(B), the Plaintiffs are entitled to recover

attorneys’ fees and costs.

                                DEMAND FOR A JURY TRIAL

          Pursuant to Rule 38 of the Federal Rules of Civil Procedure and applicable law, all

Plaintiffs hereby demand that their claims be tried before a jury.

                                    PRAYER FOR RELIEF

    WHEREFORE, Plaintiffs respectfully pray that this Court:

          (a)   Enter judgment declaring that the Defendant has willfully and wrongfully violated

its statutory obligations under federal and state law and deprived each of the Plaintiffs of his/her

rights;

          (b)   Order a complete and accurate accounting of all the unpaid compensation to which

the Plaintiffs are entitled;

          (c)   Award Plaintiffs compensatory relief in the form of unpaid compensation and

liquidated damages equal to their unpaid compensation;

          (d)   Award Plaintiffs interest on their unpaid compensation;

          (e)   Award Plaintiffs their reasonable attorneys’ fees to be paid by the Defendant, and

the costs associated with bringing this action; and

          (f)   Grant such other relief as may be just and proper.



                                                 9
Case 2:20-cv-00595-RBS-DEM Document 1 Filed 11/25/20 Page 10 of 10 PageID# 10




DATE: November 25, 2020            Respectfully submitted,

                                   /s/ T. Reid Coploff
                                   T. Reid Coploff (VA Bar No. 78388)
                                   Sara L. Faulman (pro hac vice to be submitted)
                                   Sarah M. Block (pro hac vice to be submitted)
                                   McGILLIVARY STEELE ELKIN LLP
                                   1101 Vermont Avenue, N.W.
                                   Suite 1000
                                   Washington, DC 20005
                                   Phone: (202) 833-8855
                                   Email: trc@mselaborlaw.com
                                   Email: slf@mselaborlaw.com
                                   Email: smb@mselaborlaw.com

                                   Counsel for Plaintiffs




                                     10
